Citation Nr: 0805248	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1975 
to September 1978 and April 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary because the nexus 
opinion provided by the VA examiner in December 2004 is 
inadequate.  The examiner stated that:  

Based on the C-file evidence, showing 
hearing within normal limits throughout 
military service, it is my opinion that 
the veteran's present hearing impairment 
is not related to acoustic trauma 
incurred during military service.  Since 
there was no hearing loss or tinnitus 
documented during military service, and 
the veteran cannot state when the 
tinnitus began, it is also felt that this 
veteran's tinnitus is not related to 
acoustic trauma incurred during military 
service.

Unfortunately, the examiner failed to account for the 
veteran's report of noise exposure in service, and instead 
relied on the lack of showing of hearing loss and tinnitus in 
the service medical records in rendering her opinion.  As 
such, the examination report is not adequate for rating 
purposes, and this matter must be remanded.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that a medical 
examiner cannot rely on the absence of medical records 
corroborating that injury to conclude that there is no 
relationship between the appellant's current disability and 
his military service).  

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a) (2007).  The Board notes that the veteran's DD214s 
show his military occupational specialties included Anti Tank 
Assault Man, Dragon Gunner and Marksmanship Instructor.  The 
examiner also failed to discuss this evidence.  Thus she did 
not consider places, types and circumstances of the veteran's 
military service in rendering her opinion.

Finally, the Board notes that, during the pendency of the 
veteran's appeal, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Here, the veteran has not 
been notified of all the elements of his claims as required 
by the decision in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a VA 
audiological examination.  The claims file 
must be provided to the examiner for review, 
and the examination report should indicate 
that such review was accomplished.  After 
reviewing the file and obtaining all 
relevant history with regard to the 
veteran's in-service and post-service noise 
exposure, and conducting an audiological 
evaluation, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
hearing loss and tinnitus are related to 
exposure to noise during service.  In doing 
so, the examiner must discuss the veteran's 
report of noise exposure in service and the 
places, types and circumstances of his 
military service including his military 
occupational specialties.  The rationale for 
any opinion expressed should be stated in a 
legible report.  

3.  Then the AMC must readjudicate the 
appeal.  If such action does not resolve the 
claims, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

